Luke, J.
1. A demurrer to the accusation in this case was overruled December 6, 1927, and the record contains no exceptions pendente lite to such ruling. The motion for a new trial was overruled Febniary 14, 1928. The trial judge certified to the bill of exceptions July 19, 1929. While the bill of exceptions assigns error on the overruling of the demurrer, yet there being no exceptions pendente lite to that ruling, and it having been made more than twenty days before the certifying of the bill of exceptions by the trial judge, this court can not consider the ruling.
2. The evidence demands a verdict of guilty, and the motion for a new trial, based on the general grounds only, was properly overruled.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.